VAUGHN, Judge.
The validity of the attack on the deed of separation depends upon whether the wife’s acknowledgment, coming as it does under the provisions of G.S. 52-6, complies with that section *602in substantially the form required by G.S. 47-39. The acknowledgment is as follows:
“State of North Carolina County of Rutherford
I, Monroe Holland, a Justice of the Peace of said county, do hereby certify that Beatrice Brackett personally appeared before me this day and acknowledged the execution of the foregoing deed of separation.
And I do further certify that it has been made to appear to my satisfaction and I do find as a fact, that the said Beatrice Brackett freely executed the said deed of separation and freely consented thereto at the time of her separate examination and that the same is not unreasonable or injurious to her.
Witness my hand and seal, this the 30 day of Nov., 1967.
(Seal) Monroe Holland Justice of the Peace”
We hold that the acknowledgment is sufficient to meet the requirements of the statute. Entry of judgment declaring the deed of separation invalid constituted error.
Reversed.
Judges Parker and Graham concur.